Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 21 - 26, 28 - 31, 33 - 39 are pending.  
Claims 21, 28, 34 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein accessing cluster configuration information corresponding to a communication network comprising a cluster of multiple computing resources that defines a configuration for the cluster, and determining a first executable configuration script comprising a set of instructions enabling configuration of first cluster computing resources, and wherein the set of instructions within the configuration script comprises the following such as a variable definition which is associated with a setting for first and additional cluster computing resources, and a configuration function associated with first cluster computing resources, and providing to a first cluster computing resource, an indication parameter utilized in order to execute the first configuration script, thereby initiating configuration of the first resources of the cluster, in addition to the other limitations in the specific manner as recited in claims 21 - 26, 28 - 31, 33 - 39.  
  
Claims 22 - 26 are allowed due to allowed base claim 21.  
Claims 29 - 31, 33 are allowed due to allowed base claim 28.  
Claims 35 - 39 are allowed due to allowed base claim 34.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                3-19-2021Primary Examiner, Art Unit 2443